DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species A, claims 7 and 18, in the reply filed on October 25, 2021 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Status of the Claims
Claims 1-7 and 12-20 are under examination. 
Claims 8-11 are withdrawn. 

Information Disclosure Statement
3.	Entries in the information disclosure statement filed February 27, 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no publication date is listed.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:



Claims 1-7 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 
Claims 1-7 and 12-20 are directed to method of evaluating a physical condition of an individual, or presenting information, or screening for a substance. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the steps of comparing the value with a correlation criterion, presenting information, or selecting a candidate substance based on a correlation criterion.  However, comparing correlations, presenting information or selecting candidate are mental steps.  Dependent claims 3, 5-7, and 12-20 recite addition mental steps or the data used in the process. Mental steps are a judicial exception. Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims do not recite additional elements. In addition, the recitation of the specific types of data to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are merely specifying the types of data for the claimed method. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amini et al. (WO 2014/205088 A2).
	Regarding claim 1, Amini et al. disclose a method that includes determining the value of an abundance proportion of a skin indigenous microorganism on a skin surface of the subject among a skin flora collected from the skin surface or a parameter based on the abundance proportion (paragraphs [0007]-[0010]) a correlation criterion of the abundance proportion or parameter with the physical condition being pre-established (paragraphs [0024] and [0032]) and then comparing the value with a correlation criterion (paragraphs [0007]-[0011], [0024, and [0032]). 
	Regarding claim 2,  Amini et al. disclose a method that includes evaluating a physical condition of the subject (paragraphs [0007]-[0011]) and presenting, when the physical condition is evaluated to be outside a target condition, information registered in a database as an ingredient capable of directing the value of the abundance proportion toward a numerical range of the abundance proportion based on the correlation criterion when the physical condition is within the target condition (paragraphs [0010]- [0014]). 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amini et al. (WO 2014/205088 A2) as applied to claim 1 and 2 above, and further in view of Aubert et al. (WO 2012/023803 A1). 
Amini et al. are applied as above. 
However, Amini et al. do not teach updating information based on the extent of improvement or selecting a candidate substance based on how a candidate substance changes a value of an abundance proportion. 
Regarding claim 3, Aubert et al. teaches a method that includes updating the information based on the extent of improvement in the physical condition (pages 9, 10 and 15).
	Regarding claim 4, Aubert et al. teaches a method that includes selecting a candidate substance based on how a candidate substance changes a value of an abundance proportion (pages 9, 10, and 15; claim 18). 
	Regarding claim 5, Aubert et al. teach where the bacterium selected belong to Actinobacteria, Proteobacteria, and Firmicutes (page 10). 

	Regarding claim 7, Amini et al. teach where the physical condition is pimpled skin or pore conditions (paragraphs [0026]-[0027]). 
	Regarding claim 12, Amini et al. teach where the correlation criterion is between the physical condition and the abundance proportion after an effect from a phenomenon known to correlate with the physical condition is removed. (paragraphs [0032] and [0053]-[0055])). 
	Regarding claim 13, Aubert et al. teach where the correlation criterion is created for a sub-population such as residential area (page 25). 
	Regarding claim 14, Aubert et al. teach where the bacterium selected belong to Actinobacteria, Proteobacteria, and Firmicutes (page 10). 
	Regarding claim 15, Amini et al. teach where the parameter is a different of the abundance proportions and diversity index of skin indigenous microorganisms (paragraph [0007]-[0011]). 
	Regarding claim 16, Aubert et al. teach where the bacterium selected belong to Actinobacteria, Proteobacteria, and Firmicutes (page 10). 
	Regarding claim 17, Amini et al. teach where the parameter is a different of the abundance proportions and diversity index of skin indigenous microorganisms (paragraph [0007]-[0011]). 
	Regarding claim 18, Amini et al. teach where the physical condition is pimpled skin or pore conditions (paragraphs [0026]-[0027]). 
	Regarding claim 19, Amini et al. teach where the correlation criterion is between the physical condition and the abundance proportion after an effect from a phenomenon known to correlate with the physical condition is removed. (paragraphs [0032] and [0053]-[0055])). 
	Regarding claim 20, Aubert et al. teach where the correlation criterion is created for a sub-population such as residential area (page 25). 
	It would have been obvious to one of skill in the art, at the time of filing, to combine the methods of Amini et al. and Aubert et al. Amini et al. teach a method of analyzing skin and subcutaneous tissue flora to identify personalized skin care products. (paragraph [0002])  Aubert et al. teach a method to discriminate between the subtypes of rosacea (page 1).  One of ordinary skill in the art would have been 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/Primary Examiner, Art Unit 1631